DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Notice of Allowability is issued in response to applicant’s amendments and arguments received 01/18/2022.  Currently, claims 1, 3-11, 13-14, 16-19, 21-25 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 01/18/2022, with respect to the rejections under Houben, Kidmose, and Budiman have been fully considered, are thorough and persuasive.  The previous rejections have been withdrawn.  No new art is applied against the claims. 
Allowable Subject Matter
Claims 1, 3-11, 13-14, 16-19, 21-25 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a system and method of using the system to adjust a blood glucose level of a person, including an EEG monitor, a glucose monitor, an insulin delivery device responsive to outputs from either the EEG monitor or the glucose monitor, configured such that the system operates the delivery device in response to the EEG output when a communication link is present, and when or if the link is lost, the delivery device operates in response to the glucose monitor output, alone or in combination with the other features of the claims.  
Separately, the subject matter not found includes , including an EEG monitor, a glucose monitor, an insulin delivery device responsive to outputs from either the EEG monitor or the glucose monitor, wherein the EEG monitor can submit a warning to the insulin delivery device if an upcoming onset of hypoglycemia is detected by an EEG signal processor, and wherein the system adjusts a threshold level at which the EEG submits a warning based upon measurements from the glucose monitor, alone or in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783